PER CURIAM.
We reverse the order denying Fitolay Demesmin’s motion to correct illegal sentence. The state agrees that his offenses were committed within the window period during which the 1995 amendments to the sentencing guidelines were unconstitutional. Trapp v. State, 760 So.2d 924 (Fla.2000). On remand, the trial court shall determine whether resentencing is required. See, Speed v. State, — So.2d - 2000 WL 873307 (Fla. 4th DCA July 5, 2000); Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
WARNER, C.J., DELL and STEVENSON, JJ., concur.